DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on10/28/2019. 
Claims 1-15 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application EP18203216.9 filed on 10/29/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 and 3/4/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 9-14 are directed toward a process, claims 15 are directed toward a product, and claims 1-8 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a system for documenting a state of a building, the system comprising: at least a first measuring system comprising at least one measuring device configured to perform measuring tasks for capturing actual data of the building, and at least one server having a memory unit for storing a digital model comprising nominal data related to a nominal condition of the building, the server being adapted to provide the digital model to the first measuring system, wherein the at least one server is adapted to provide a blockchain with a plurality of blocks, each block comprising a timestamp, hash data of a previous block, and change data related to changes of the model, such that each block represents one entry in a list of previous changes to the model, wherein a current block comprises current change data related to a latest change, wherein the current block comprises task data related to one or more measuring tasks to be performed in or at the building, wherein the task data comprises predetermined conditions that have to be met when performing one of the measuring tasks, and wherein the first measuring system is adapted to interpret the task data and perform at least one of the measuring tasks based on the task data, generate measurement data obtained by performing the measuring task, the measurement data comprising three-dimensional coordinates of the building, generate procedure data comprising information related to circumstances related to performing the measuring task, and generate a new block of the blockchain comprising hash data from the current block, a timestamp, the measurement data and the procedure data, wherein the at least one server is adapted to verify an admissibility of the new block, wherein the verification comprises determining, based on the procedure data, whether the measuring task has been performed according to the predetermined conditions (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are obtaining measurement data regarding a building and tasks within a building, using the obtained measurement data to determine if certain tasks have been performed, and then verifying that the task has been performed based on certain conditions (documenting a state of a building based on what tasks have been performed), which is a commercial interaction. The Applicant’s claimed limitations are 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a system, the system comprising: at least a first measuring system comprising at least one measuring device configured to perform measuring tasks for capturing actual data of the building, and at least one server having a memory unit for storing a digital model comprising nominal data related to a nominal condition of the building, the server being adapted to provide the digital model to the first measuring system, wherein the at least one server is adapted to provide a blockchain with a plurality of blocks, and wherein the first measuring system; perform at least one of the measuring tasks based on the task data, generate measurement data obtained by performing the measuring task” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “system, building, first measuring system, measuring devices, server, memory unit, blockchain, a plurality of interconnected computing devices, software agent, communication module, computer programme product, programme code, machine readable medium, and computer executable instructions” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
The Examiner further notes that the claims recite “blockchain”, but the claims do not recite specifics on how the blockchain interacts with the system. The Examiner asserts the claims merely recite generic use a blockchain in a specific technical environment (building measurements). The claims merely recite blockchain in a way that merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 2-8 and 10-14 further narrow the abstract idea and dependent claims 5, 8, 14 additionally recite “blockchain is stored distributed across a plurality of interconnected computing devices and installable on one of the measuring devices, or installed on a communication module that is adapted to be connected to a measuring device and to exchange data with the measuring device connected to, each software agent is adapted to exchange data with the measuring device it is installed on or connected to” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a plurality of interconnected computing devices, software agent and communication module” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).

Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 9-14; System claims 1-8; and Product claims 15 recite a system, building, first measuring system, measuring devices, server, memory unit, blockchain, a plurality of interconnected computing devices, software agent, communication module, computer programme product, programme code, machine readable medium, and computer executable instructions; however, these elements merely facilitate the claimed functions at a high 
In addition, claims 2-8 and 10-14 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 5, 8, 14 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathgeb et al. (US 2021/0055718 A1), which claims priority of PCT/EP2019/054967 filed 9/21/2020, which claims further priority of EP18163632.5 filed 3/23/2018 in view of Lesavich et al. (US 2016/0321654 A1).

Regarding Claim 1: Rathgeb et al. teach a system for documenting a state of a “object”, the system comprising (See Figure 1, Figure 2, Abstract, and Paragraph 0165): 
at least a first measuring system comprising at least one measuring device configured to perform measuring tasks for capturing actual data of the “object” (See Paragraph 0041, Paragraphs 0063-0066, Paragraphs 0091-0093 – “acquiring measurement data for the subsystem as a reaction to the test signal … the measurement data are acquired by a sensor of the test module”, Paragraph 0188 – “one of the data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined condition by providing a proof-of-authority verification 10”, Paragraph 0271 – “wherein the sensors 43 and/or 45 deliver measurement data 40a and 40b. The sensor 43 delivers for example measurement data from the process to be monitored”, and Paragraph 0280); 
and at least one server having a memory unit for storing a digital model comprising nominal data related to a nominal condition of the “object”, the server being adapted to provide the digital model to the first measuring system (See Paragraph 0266 – “a corresponding test control transaction comprises corresponding device-specific and/or test-specific control commands and/or reference data”, Paragraph 0283 – “a respective proof-of-authority verification … the confirmation transaction and/or the measurement data transaction and/or test control transaction are stored in a respective data block”, and Paragraphs 0334-0336); 
wherein the at least one server is adapted to provide a blockchain with a plurality of blocks, each block comprising a timestamp, hash data of a previous block, and change data related to changes of the model (See Paragraph 0175 – “Each block typically contains a cryptographically secure checksum of the preceding block, and also possibly a timestamp and further transaction data”, Paragraph 0176 – “the blockchain 3 has a first data block 4a with a first data record and a second data block 4b with a second data record and also a third data block 4c with a third data record”, Paragraph 0177 – “data blocks 4a, 4b, 4c is assigned a respective checksum 6a, 6b, 6c, such as for example a hash value”, and Paragraph 0178 – “data records of the respective data blocks 4a, 4b, 4c have in each case a block number 7a, 7b, 7c representative of the respective position in the blockchain 3, one or more digital signatures 8a, 8b, 8c representative of the respective user, data 9a, 9b, 9c concerning the conformity tracking”); 
such that each block represents one entry in a list of previous changes to the model, wherein a current block comprises current change data related to a latest change (See Paragraph 0175 – “Each block typically contains a cryptographically secure checksum of the preceding block, and also possibly a timestamp and further transaction data” and Paragraphs 0176-0179 – “the blockchain 3 has a first data block 4a with a first data record and a second data block 4b with a second data record and also a third data block 4c with a third data record. In the course of conformity tracking, a first step comprises first producing the first data block 4a, with which the blockchain 3 is begun. Further steps comprise adding the second data block 4b with the second data record and also the third data block 4c with the third data record, and thus extending the blockchain 3 … data records of the respective data blocks 4a, 4b, 4c have in each case a block number 7a, 7b, 7c representative of the respective position in the blockchain 3, one or more digital signatures 8a, 8b, 8c representative of the respective user, data 9a, 9b, 9c concerning the conformity tracking … the second data block 4b has the first checksum 6a of the first data block 4a and the third data block 4b has the second checksum 6b of the second data block 4b”); 
wherein the current block comprises task data related to one or more measuring tasks to be performed in or at the “object”, wherein the task data comprises predetermined adding the second data block 4b with the second data record and also the third data block 4c with the third data record, and thus extending the blockchain 3”, Paragraphs 0181-0182 – “enable the other entities 5b, 5c to add further data blocks 4b, 4c to the blockchain 3”, Paragraph 0188 – “one of the data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined condition by providing a proof-of-authority verification 10”, and Paragraph 0189); 
and wherein the first measuring system is adapted to interpret the task data and perform at least one of the measuring tasks based on the task data, generate measurement data obtained by performing the measuring task, generate procedure data comprising information related to circumstances related to performing the measuring task (See Paragraph 0186 – “confirmation that a test or inspection has been carried out”, Paragraph 0187, Paragraph 0188 – “one of the data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined condition by providing a proof-of-authority verification 10 … it is not only the first entity 5a that generates the proof-of-authority verifications 10, but instead the respective proof-of-authority verifications 10 are only generated and provided when the predetermined conditions of a preceding step, such as for example evidence of interim tests or preliminary tests, have been demonstrated. This dispenses with the need to generate proof-of-authority verifications 10 at the beginning “in reserve” and archive them safe from unauthorized access, which increases security”, Paragraph 0189 – “the blockchain 3 may be used for providing error handling measures. If an error occurs in the case of a component of a plant, such as for example a field device, the corresponding error signal triggers the data block 4a, 4b, 4c formed as a smart contract, so that then a corresponding measure for error handling, such as deactivation of the defective field device and notification of exchange, is implemented”, Paragraph 0266, Paragraph 0272, and Paragraph 0277);
and generate a new block of the blockchain comprising hash data from the current block, a timestamp, the measurement data and the procedure data (See Paragraph 0176 – “adding the second data block 4b with the second data record and also the third data block 4c with the third data record, and thus extending the blockchain 3”, Paragraph 0177 – “Each of the data blocks 4a, 4b, 4c is assigned a respective checksum 6a, 6b, 6c, such as for example a hash value”, Paragraph 0188 – “one of the data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined condition by providing a proof-of-authority verification 10”, and Paragraph 0189); 
wherein the at least one server is adapted to verify an admissibility of the new block, wherein the verification comprises determining, based on the procedure data, whether the measuring task has been performed according to the predetermined conditions (See Paragraphs 0176-0177, Paragraphs 0181-0182 – “first entity 5a, that is to say the entity that starts the blockchain 3 with the first data block 4a, is intended in the present exemplary embodiment to emit proof-of-authority verifications 10 … proof-of-authority verifications 10 are transmitted to the other entities 5b, 5c. The proof-of-authority verifications 10 enable the other entities 5b, 5c to add further data blocks 4b, 4c to the blockchain 3”, Paragraph 0186, Paragraph 0188 – “one of the data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined condition by providing a proof-of-authority verification 10”, and Paragraph 0189). 

Rathgeb et al. do not specifically disclose a system for documenting a state of a building, capturing actual data of the building, a nominal condition of the building, measuring tasks to be performed in or at the building and the measurement data comprising three-dimensional coordinates of the building. However, Lesavich et al. further teach a system for documenting a state of a building, capturing actual data of the building, a nominal condition of the building, measuring tasks to be performed in or at the building and the measurement data comprising three-dimensional coordinates of the building (See Abstract – “storage and retrieval of blockchains with Galois Fields”, Paragraph 0217 – “input used for the Galois field is physical location information of the target network device 12, 14, 16”, and Paragraph 0218 – “the physical location information includes Global Positioning System (GPS) information, street address information, two-dimensional (2D) geo-space (e.g., X, Y) (e.g., building, floor), three-dimensional (3D) (X, Y, Z) (e.g., building, floor, floor location (e.g., room, office, desk, etc.)) or other physical location information (e.g., longitude, latitude, street address, etc.)”).
The teachings of Rathgeb et al. and Lesavich et al. are related because both are analyzing blockchains to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the conformity and verification blockchain system of Rathgeb et al. to incorporate the three dimensional building coordinates within the blockchain of Lesavich et al. in order to better understand and analyze certain locations that are being analyzed within a group 

Regarding Claim 2: Rathgeb et al. in view of Lesavich et al. teach the limitations of claim 1. Rathgeb et al. further teach wherein: the predetermined conditions comprise set device specifications comprising conditions that the at least one measuring device must fulfil when performing the measuring task, the procedure data comprises specification data related to actual device specifications of the at least one measuring device while performing the measuring task, and verifying the admissibility of the new block comprises determining whether the actual device specifications meet the conditions of the set device specifications (See Paragraphs 0181-0182, Paragraph 0272 – “measurement data 40a, 40b are in this case acquired by the test module”, Paragraph 0276 – “a test result is determined on the basis of the measurement data and the corresponding reference data”, Paragraph 0277 – “the device complies with the specifications that are specified by the reference data, the technical system and/or the device is put into an operational state. In other words, if a test is passed, the technical system and/or the device is for example put into operation or an operating mode of the device or of the technical system is enabled for use by the control function or the approval enabling operation is extended by a further interval”). 

Regarding Claim 3: Rathgeb et al. in view of Lesavich et al. teach the limitations of claim 1. Rathgeb et al. further teach wherein: the predetermined conditions comprise setup a number of tests or inspections for a device may be coded/comprised in the test control transaction 36 or further test control transactions”, Paragraph 0272 – “measurement data 40a, 40b are in this case acquired by the test module”, Paragraph 0276 – “a test result is determined on the basis of the measurement data and the corresponding reference data”, Paragraph 0277 – “the device complies with the specifications that are specified by the reference data, the technical system and/or the device is put into an operational state. In other words, if a test is passed, the technical system and/or the device is for example put into operation or an operating mode of the device or of the technical system is enabled for use by the control function or the approval enabling operation is extended by a further interval”). 

Regarding Claim 4: Rathgeb et al. in view of Lesavich et al. teach the limitations of claim 1. Rathgeb et al. further teach wherein: after a setup of the at least one measuring device for a first measuring task of the measuring tasks, the first measuring system is adapted to perform the first measuring task autonomously (See Paragraph 0245 – “performed in an automated manner”, Paragraph 0263 – “automated testing of the technical system”, Paragraph 0266 – “a number of tests or inspections for a device may be coded/comprised in the test control transaction 36 or further test control transactions”, Paragraph 0272 – measurement data 40a, 40b are in this case acquired by the test module”, Paragraph 0276 – “a test result is determined on the basis of the measurement data and the corresponding reference data”, Paragraph 0277 – “the device complies with the specifications that are specified by the reference data, the technical system and/or the device is put into an operational state”). 

Regarding Claim 5: Rathgeb et al. in view of Lesavich et al. teach the limitations of claim 1. Rathgeb et al. further teach wherein the blockchain is stored distributed across a plurality of interconnected computing devices (See Figure 1, Paragraph 0173, and Paragraph 0205 – “the blockchain 3 is available to all of the stated participants, and furthermore copies of the blockchain 3 are distributed among all of the nodes 2a, 2b, 2c, 2d”). 

Regarding Claim 6: Rathgeb et al. in view of Lesavich et al. teach the limitations of claim 1. Rathgeb et al. further teach wherein the first measuring system is adapted to: use the digital model and the current block to determine deviations of the actual data from the nominal data, generate new change data comprising information about the deviations, and generate the new block of the blockchain comprising the new change data (See Paragraph 0176 – “adding the second data block 4b with the second data record and also the third data block 4c with the third data record, and thus extending the blockchain 3”, Paragraph 0177 – “Each of the data blocks 4a, 4b, 4c is assigned a respective checksum 6a, 6b, 6c, such as for example a hash value”, Paragraph 0188 – “one of the data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined condition by providing a proof-of-authority verification 10”, Paragraph 0189 – “data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined case of error”, Paragraph 0206, and Paragraphs 0276-0277). 

Regarding Claim 7: Rathgeb et al. in view of Lesavich et al. teach the limitations of claim 1. Rathgeb et al. further teach wherein: wherein the at least one measuring device is configured to determine the “data”, and the first measuring system is adapted to use the “data” to determine deviations of the actual data from the nominal data (See Paragraph 0176 – “adding the second data block 4b with the second data record and also the third data block 4c with the third data record, and thus extending the blockchain 3”, Paragraph 0177 – “Each of the data blocks 4a, 4b, 4c is assigned a respective checksum 6a, 6b, 6c, such as for example a hash value”, Paragraph 0188 – “one of the data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined condition by providing a proof-of-authority verification 10”, Paragraph 0189 – “data blocks 4a, 4b, 4c may be formed to respond to the presence of a predetermined case of error”, Paragraph 0206, and Paragraphs 0276-0277). 
Rathgeb et al. do not specifically disclose the actual data comprise “three-dimensional coordinates” of the “building”. However, Lesavich et al. further teach the actual data comprise “three-dimensional coordinates” of the “building” (See Abstract – “storage and retrieval of blockchains with Galois Fields”, Paragraph 0217 – “input used for the Galois field is physical location information of the target network device 12, 14, 16”, and Paragraph 0218 – “the physical location information includes Global Positioning System (GPS) information, street address information, two-dimensional (2D) geo-space (e.g., X, Y) (e.g., building, floor), three-dimensional (3D) (X, Y, Z) (e.g., building, floor, floor location (e.g., room, office, desk, etc.)) or other physical location information (e.g., longitude, latitude, street address, etc.)”).
The teachings of Rathgeb et al. and Lesavich et al. are related because both are analyzing blockchains to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the conformity and verification blockchain system of Rathgeb et al. to incorporate the three dimensional building coordinates within the blockchain of Lesavich et al. in order to better understand and analyze certain locations that are being analyzed within a group of locations and allows for more customized use of the blockchain analysis, where the three dimensional building coordinates merely provides another form of input specifications.

Regarding Claim 8: Rathgeb et al. in view of Lesavich et al. teach the limitations of claim 1. Rathgeb et al. further teach wherein: the first measuring system comprises at least one software agent that is adapted to be used with the at least one measuring device, each software agent is: installable on one of the measuring devices, or installed on a communication module that is adapted to be connected to a measuring device and to exchange data with the measuring device connected to, each software agent is adapted to exchange data with the measuring device it is installed on or connected to (See Paragraph 0139 – “The devices (for example the corresponding device) are for example devices of a technical system and/or industrial plant and/or of an automation network and/or of a production installation that are in particular also a node of the distributed database system/the network application”, Paragraph 0171 – “hardware components, each node 2a, 2b, 2c, 2d also contains software components in the form of computer program products, which are blockchain software (a stack)”, and Paragraph 0347). 

Regarding Claims 9-15: Claims 9-15 recite limitations already addressed by the rejections of claims 1-8 above; therefore the same rejections apply.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683